     Case 1:17-cr-00137-LJO-SKO Document 108 Filed 09/02/20 Page 1 of 2


1    Marc Days, CA Bar #184098
     Days Law Firm
2    2300 Tulare Street, Suite 240
     Fresno, California 93721
3    Telephone: (559) 708-4844

4    Attorney for Defendant,
     GREVIN MORALES, SR.
5
6
7
8
                              IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA,                        No.: 17-cr-00137 NONE-SKO
12
                            Plaintiff,                 STIPULATION AND ORDER
13                                                     REGARDING BRIEFING SCHEDULE ON
            v.                                         DEFENDANT’S MOTION FOR
14                                                     REDUCTION IN SENTENCE AND
      GREVIN MARIO MORALES, SR.                        COMPASSIONATE RELEASE
15
                            Defendant.
16
17                                               STIPULATION
18
            1. Defendant Grevin Morales filed a motion for reduction in sentence and
19
                 compassionate release on August 11, 2020. [Dkt. 102]. On August 25, 2020, the
20
21               government filed an opposition to defendant’s motion. [Dkt 106]. Defense counsel

22               requests additional time to respond to the government’s brief due to a recent family
23               medical emergency.
24
            2. Counsel for the government does not oppose this request.
25
     ///
26
     ///
27
28   ///
     Case 1:17-cr-00137-LJO-SKO Document 108 Filed 09/02/20 Page 2 of 2


1            3. Accordingly, by this stipulation, the parties now request that the defense reply be due

2                on September 8, 2020.
3
4
             IT IS SO STIPULATED.
5
6
7                                                          McGREGOR W. SCOTT
                                                           United States Attorney
8
     Dated: September 1, 2020
9                                                          /s/ Angela L. Scott____________
                                                           ANGELA L. SCOTT
10
                                                           Assistant United States Attorney
11
12
13   Dated: September 1, 2020                              /s/ Marc Days________________
                                                           MARC DAYS
14                                                         Counsel for Defendant
15                                       FINDING AND ORDER
16
             Based upon the stipulation and representations of the parties, the Court adopts the
17
     proposed revised briefing schedule and the defense reply, if any, will be do on September 8,
18
     2020.
19
20
     IT IS SO ORDERED.
21
        Dated:     September 2, 2020
22                                                     UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28

                                                     -2-
